Citation Nr: 0601390	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 6, 1992, to May 
20, 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans' Affairs 
(VA) Regional Office (RO), which denied entitlement to the 
requested benefit.  In January 2005, the veteran testified 
before the undersigned at a Travel Board hearing conducted at 
the Philadelphia RO.  In March 2005, the case was remanded 
for additional evidentiary development.

Regrettably, the case must again be REMANDED for additional 
evidentiary development, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The relevant evidence of record includes numerous Social 
Security Administration records.  These indicate that the 
veteran was hospitalized prior to service for a bipolar 
disorder.  In October 1988, he was hospitalized after he had 
taken over a college psychology class, giving a lecture 
concerning his receipt of a Nobel Prize for the discovery of 
a secret microbe that was subsequently stolen from him.  He 
exhibited grandiose plans of uniting all of Africa, and 
believed that he could hypnotize people, thus curing them of 
mental illness.  At the time of admission, he had greatly 
pressured speech, a markedly elevated mood, and a congruent 
affect.  He had grandiose ideas and delusions, believing that 
others were persecuting him for his brilliant discoveries.  
He only agreed to take medication after consulting with his 
parents, after which he was placed on Novane.  His condition 
improved.  The diagnosis was bipolar disorder, manic phase.

In March 1990, again prior to service, the veteran was 
hospitalized after it was noted that he had been becoming 
"hyper."  His thoughts were somewhat tangential and 
circumstantial, and he had difficulty concentrating.  He 
presented himself in a somewhat grandiose fashion.  There was 
no evidence of hallucinations or delusions. His mood was 
slightly euphoric, without lability.  He did not complain of 
depression or paranoid ideation.  The diagnosis was bipolar 
disorder.

The veteran entered service in January 1992.  The December 
1991 entrance examination was reported as normal.  In March 
1992, he was admitted after experiencing increased confusion.  
He had been sent to Security Police Technical School, and 
became increasingly confused and failed a test.  At the time 
of his admission, he was confused, disoriented, and paranoid.  
He believed that, because he could speak another language, 
others thought he was spying on them.  He admitted to 
auditory hallucinations and said that he could see things 
before they happened.  His roommate indicated that, after his 
entrance into security training, he had become more anxious 
and paranoid.  He denied any previous psychiatric treatment.  
The mental status examination noted that he appeared to be 
frightened, with scanning eyes.  The interview was extremely 
difficult because he had an almost catatonic presentation.  
He was depressed, and his affect was very anxious.  He was 
not related to reality, and was inappropriate at times.  His 
thought processes were disorganized, circumstantial, and 
tangential.  His thought content was significant for 
paranoia, ideas of reference, and significant thought 
blocking.  He denied thought insertion or withdrawal, but he 
hinted at auditory and visual hallucinations.  The diagnoses 
were psychotic disorder, NOS (not otherwise specified), 
manifested by incoherence, looseness of associations, 
depressed mood with suicidal ideation, paranoid thinking, 
catatonic-like behavior, auditory hallucinations, all 
occurring for more than 2 weeks, without identified organic 
etiology; and "rule out" schizophreniform disorder.

A Medical Board reviewed the veteran's service medical 
records and concluded that his diagnosed disorder had not 
been incurred during service, had originated at an 
undetermined date prior to his entry into service, and had 
not been permanently aggravated by service.

Following his release from service, the veteran was 
hospitalized on multiple occasions for bipolar disorder.  He 
was admitted during manic phases and during depressed stages, 
following suicide attempts.  

VA examined the veteran in March 2001.  The claims folder had 
not been made available to the examiner.  The veteran denied 
having any problems prior to service.  He said that, during 
service, he had believed that people were against him, 
accusing him of being a spy.  He complained of trouble 
sleeping, even with medication, and of bouts of depression 
with suicidal thoughts.  At other times, he stated that he 
would become manic and behave in bizarre and dangerous ways.  
He said that he heard voices telling him to do things, or 
threatening him.  The mental status examination noted that he 
gave some relevant answers but was at times tangential and 
circumstantial.  He had auditory hallucinations and vague 
persecutory ideas.  His affect was flattened and 
inappropriate.  He was oriented but had memory lapses.  The 
diagnosis was schizoaffective disorder.

A nurse, K.G., stated that the veteran was being treated for 
a bipolar disorder, which he believed had begun in service.  
In September 2003, a Dr. G. indicated that he had treated the 
veteran since 2002 for a history of a bipolar disorder.  It 
was noted that he had had symptoms in service.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2005.  He said that 
he had entered service at the age of 23 and that he had not 
had any problems prior to service.  He categorically denied 
receiving any psychiatric treatment prior to service.  He 
denied employment difficulties prior to service, and said 
that he had left college due to financial problems rather 
than emotional issues.  It was only after he had been sent to 
tough security technical training in service that he began to 
have trouble.  He stated that the military service had been 
too stressful.  He had sought help about a month after 
leaving service, and the doctors had agreed that service had 
been too stressful for him.  

The veteran was reexamined by VA in August 2005.  The claims 
folder was reviewed by the examiner.  The veteran complained 
of feeling jittery, as if he were gong to jump out of his 
skin.  He noted that he could think clearly at times, and 
that he was sometimes down and depressed.  There were times 
when he tried to maintain four jobs at a time.  He said he 
had played "chicken" with other cars on the road.  He 
reported great difficulty with concentration, and insomnia.  
He was stand-offish, and had been fired from every job he had 
ever had (he noted that other employees would complain about 
his paranoid behavior).  He asserted that he had done well in 
service until after a friend accidentally shot himself, and 
after he had been sent to technical school.  After he had 
been made a fire marshall, he had been "chewed out" by a 
superior after he had become upset during a fire drill.  He 
had then become confused and paranoid, and was sent for 
evaluation.  The mental status examination noted that his 
speech was clear and coherent.  He appeared to be in contact 
with reality but could not recall what day it was or the 
actual date.  He did, however, know where he was.  His 
reasoning and judgment appeared adequate.  There were no 
active delusions or hallucinations.  His affect was clearly 
depressed.  The diagnosis was bipolar disorder, noted to be 
under current fairly good control on medication.  The 
examiner stated that the review of the record left no doubt 
that the veteran had a major affective disorder which had 
been present prior to service.  The examiner further stated, 
in pertinent part - 

It seems evident that the psychotic disorder NOS 
diagnosed while he was in the service and 
hospitalized is a direct continuation of his 
previous pre-existent psychopathology with regard 
to the bipolar disorder.  It seems likely that, at 
the time of induction into the service, his 
symptoms were apparently under reasonably good 
control and he was therefore able to pass any 
entrance requirements.  However, the stress of the 
security technical school and the responsibilities 
placed on him caused some type of exacerbation of 
his pre-existing condition, manifesting itself in 
psychotic behavior. . . . The consistent and ever-
present diagnosis of bipolar manic and bipolar 
mixed disorder seems evident, and there is a direct 
connection between the major affective disorder 
bipolar and that which was diagnosed prior to his 
entrance into the service.  It is my professional 
opinion that this gentleman clearly had a bipolar 
disorder pre-existent to his entrance into the 
military, and that this condition was brought out 
and exacerbated by his military service.  [Emphasis 
added]

The Board recognizes that the above VA examiner was requested 
by the RO, in pertinent part, to comment as to whether the 
psychiatric disorder diagnosed in service was a continuation 
of chronic pre-service pathology, and was also asked whether 
the pre-service disorder underwent a chronic increase in 
severity during service, as distinguished from a temporary 
exacerbation. 

Unfortunately, although we greatly appreciate the thorough 
report by the VA examiner, the August 2005 examination report 
does not answer those questions in a manner which enables the 
Board to make an informed judgment as to the service 
connection issue before us.  Under the law applicable to this 
type of case, a pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in the disability during service, but 
not if the increase in disability is due to the natural 
progression of the pre-service disorder.  In addition, mere 
temporary flareups of symptomatology in service do not 
constitute aggravation; rather, there must be a permanent 
worsening of the disorder in service.  The above-quoted (and 
emphasized) comments by the VA examiner do not clearly 
distinguish between permanent in-service aggravation of the 
veteran's pre-service bipolar disorder, and mere temporary 
exacerbation during the veteran's brief period of military 
service.

Therefore, after a careful review of the evidence of record, 
the Board finds that either clarification by the August 2005 
VA examiner, or another VA examination, is necessary in 
resolving this appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should refer the claims file, 
to include a copy of this Remand, to the 
examiner who conducted the August 2005 VA 
psychiatric examination, if that 
physician is available.  With reference 
to his previous examination, and the 
discussion herein, the examiner should 
provide an opinion which addresses the 
following questions:

a.  Based upon the evidence in the 
claims file, to include the pre-
service records, in-service records, 
and post-service records, is it more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the veteran's 
active period of service from January 
to May 1992 caused aggravation, 
beyond any natural progress, of the 
veteran's pre-service mental 
disorder?  The examiner should 
indicate what, if any, disorders are 
the result of any such aggravation, 
if found.

b.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

c.  Note: Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology.

2.  If the previous examiner is 
unavailable, the RO should schedule the 
veteran for another VA psychiatric 
examination, and request the examiner to 
address the questions posed to the 
previous examiner for the August 2005 
examination and herein.

3.  Once the above-requested development 
has been completed, the claim for service 
connection for a psychiatric disorder 
should be readjudicated.  If the decision 
remains adverse to the veteran, he and 
his representative must be provided with 
a supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).






 Department of Veterans Affairs


